Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality of the previous Office action has been withdrawn in view of new ground of rejection.

Claims 1-69 and 71 were canceled.
Claims 70 and 72-79 are pending and under consideration.

Withdrawn Rejections
Objection of claim 76 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Objection of Claim(s) 70 and 77 because of the following informalities: since both of claims 70 and 77 comprises same CDR sequences of SEQ ID NO: 1, 2, and 3, the claim scope of claims 70 and 77 are same, is withdrawn.  Applicant provided persuasive argument about claim scope of claims 70 and 77 at page 7 of 8 in Applicant’s Response filed on 05 August 2022. 

Provisional rejection of Claims 70 and 72-79 on the ground of nonstatutory double patenting as being unpatentable over claim 54 of copending Application No. 16/635878 is withdrawn. Applicant canceled claim 54 of copending Application No. 16/635878 and therefore this rejection is moot.


New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 70 and 77-78 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2016/0355588 (hereinafter US588; PTO-892). 
US2016/0355588 was published on 08 December 2016 which is before EFD of instant application (01 August 2017) and therefore is available as 102(a)(1) and 102(a)(2) art.
Regarding claims 70 and 77-78, US588 teaches bispecific CD20/CD3 common light chain antigen-binding construct v1821 comprising anti-CD3 antibody 12F6 heavy chain, anti-CD20 rituximab heavy chain, and common light chain from rituximab (paragraph 264-265, page 25-26, table 1; also see instant specification at page 59).  The components of v1821 are listed in Table XX at paragraph 366 and comprise clones 2303 (H1), 1342 (H2), and 1335 (for both L1 and L2, common light chain).   US588 teaches SEQ ID NO: 201 (clone 1342 VH) which comprises SEQ ID NO: 16, 17 and 18 of instant application (Result 66 of 16fus17fus18.rapbm).  US588 teaches SEQ ID NO: 271 (clone 2303 VH) which comprises SEQ ID NO: 22, 23 and 24 of instant application (Result 3 of 22fus23fus24.rapbm).  US588 teaches SEQ ID NO: 198 (clone 1335 VL) which comprises SEQ ID NO: 28, 29 and 30 of instant application (Result 91 of 28fus29fus30.rapbm).

Result 66 of 16fus17fus18.rapbm

    PNG
    media_image1.png
    211
    593
    media_image1.png
    Greyscale

Result 3 of 22fus23fus24.rapbm

    PNG
    media_image2.png
    214
    611
    media_image2.png
    Greyscale

Result 91 of 28fus29fus30.rapbm

    PNG
    media_image3.png
    212
    593
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 72-76 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643